Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 1 of 12 PageID #: 512
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 2 of 12 PageID #: 513
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 3 of 12 PageID #: 514
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 4 of 12 PageID #: 515
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 5 of 12 PageID #: 516
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 6 of 12 PageID #: 517
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 7 of 12 PageID #: 518
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 8 of 12 PageID #: 519
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 9 of 12 PageID #: 520
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 10 of 12 PageID #: 521
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 11 of 12 PageID #: 522
Case 2:20-cr-20017-PKH Document 252   Filed 11/17/20 Page 12 of 12 PageID #: 523




                                                            Digitally signed by
                                               BRANDON      BRANDON CARTER
                                                            Date: 2020.11.05 09:48:23
                                               CARTER       -06'00'
